Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 recites the limitation “preempting a scan of a fiber upon detection of CV packets” in lines 1-2 of the claim. The subject matter is not described in the specification of the parent application—Application 17/039157—— and considered as new matter.
Claim 17 recites limitation similar to that of claim 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archambault et al. (U.S. Patent 9,680,569 B2) in view of Shu et al. (U.S. Patent Application Pub. 2020/0220624 A1).
Regarding claim 1, Archambault et al. teaches in FIG. 5B a Reconfigurable Optical Add/Drop Multiplexer (ROADM) (see title) comprising: at least one degree component (WSS module 4 of FIG. 5A) ; at least one add/drop component (MCS module 6); a plurality of fibers (FIM module 10) interconnecting the at least one degree component and/or the at least one add/drop component; and a controller (col. 4, lines 21-26 teach processor) configured to responsive to any of ongoing operation and connection of one or more fibers of the plurality of fibers, cause a Connection Validation (CV) scan in the ROADM that cycles through the one or more fibers (FIGs. 5A-5D and col. 6, lines 45-67 teach loop back circuits for connection validation to verify the connections have continuity and sufficiently low losses). The difference between Archambault et al. and the claimed invention is that Archambault et al. does not teach attain a desired cycle time for the CV scan through one or more techniques. Shu et al. teaches in paragraph [0092] skipping potentially unnecessary scans of local wavelength. One of ordinary skill in the art would have been motivated to combine the teaching of Shu et al. with the system of Archambault et al. because skipping unnecessary scans save scanning time.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to skip unnecessary scans to attain a desired cycle time, as taught by Shu et al., in the system of Archambault et al.
Regarding claims 2 and 4, Shu et al. teaches in paragraph [0092] skipping potentially unnecessary scans; since fibers and ports that are not connected or used do not have continuity and, therefore, do not need to be scanned for loss.
Claim 11 is rejected based on the same reason as that of claim 1.
Regarding claims 12 and 14, Shu et al. teaches in paragraph [0092] skipping potentially unnecessary scans; since fibers and ports that are not connected or used do not have continuity and, therefore, do not need to be scanned for loss.
Claims 3, 7, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archambault et al. and Shu et al. as applied to claims 1-2, 4, 11-12, and 14 above, and further in view of Houghton et al. (2013/0185428 A1).
Archambault et al. and Shu et al. have been discussed above in regard to claims 1-2, 4, 11-12, and 14. Regarding claim 3, the difference between Archambault et al. and Shu et al. and the claimed invention is that Archambault et al. and Shu et al. do not teach that the one or more techniques include a transmission of dwell times and/or number of ports between components for coordination. Houghton et al. teaches in paragraph [0045] a list of ports where validations are to be performed and in paragraph [0053] a list of ports where validations are to be skipped. One of ordinary skill in the art would have been motivated to combine the teaching of Houghton et al. with the modified system of Archambault et al. and Shu et al. because by specifying ports where validations are to be performed or skipped, validation time can be saved.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify ports where validations are to be performed, as taught by Houghton et al., in the modified system of Archambault et al. and Shu et al.
Regarding claims 7 and 17, Houghton et al. teaches in FIGs. 2A-2G various messages and Shu et al. teaches in paragraph [0094] stop scan when acknowledgement is received and suggest in Table 3 that stop message can be used to stop a scan.
Regarding claim 13, Shu et al. teaches in paragraph [0083] that some time parameter may be adjustable or configuration; Houghton et al. teaches in FIGs. 2A-2G that messages can be exchanged between two entities to coordinate the validation. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a transmission of dwell times between components for coordination in the combination of Archambault et al., Shu et al. and Houghton et al.
Claims 5-6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archambault et al. and Shu et al. as applied to claims 1-2, 4, 11-12, and 14 above, and further in view of Zhang et al. (U.S. Patent Application Pub. 2018/0270229 A1).
Archambault et al. and Shu et al. have been discussed above in regard to claims 1-2, 4, 11-12, and 14. The difference between Archambault et al. and Shu et al. and the claimed invention is that Archambault et al. and Shu et al. do not teach skipping in-service ports. Zhang et al. teaches in paragraph [0069] that some network portion is sensitive to active port scans and these in-service ports should be skipped. One of ordinary skill in the art would have been motivated to combine the teaching of Zhang et al. with the modified system of Archambault et al. and Shu et al. because the scheme avoids disturbing sensitive traffic that travels through these ports.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to skip in-service ports that carry sensitive traffic, as taught by Zhang et al., in the modified system of Archambault et al. and Shu et al.
Regarding claims 6 and 16, Zhang et al. teaches in paragraph [0063] that packets carry identifiers; and it is obvious that packets can be detected at in-service ports.
Claims 8-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archambault et al. and Shu et al. as applied to claims 1-2, 4, 11-12, and 14 above, and further in view of Sadasivarao et al. (U.S. Patent Application Pub. 2019/0281373 A1).
Archambault et al. and Shu et al. have been discussed above in regard to claims 1-2, 4, 11-12, and 14. The difference between Archambault et al. and Shu et al. and the claimed invention is that Archambault et al. and Shu et al. do not teach that the at least one degree component and the at least one add/drop component are in a disaggregated configuration. Sadasivarao et al. teaches in paragraph [0009] that network components can be installed in a multi-bay configuration includes a master chassis and one or more slave chassis. One of ordinary skill in the art would have combined the teaching of Sadasivarao et al. with the modified system of Archambault et al. and Shu et al. because it is a simple substitution of one known, equivalent configuration for another to obtain predictable results.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to install the degree component and the add/drop component in separate bays, as taught by Sadasivarao et al., in the modified system of Archambault et al. and Shu et al.
Regarding claims 9 and 19, Sadasivarao et al. teaches in paragraph [0009] that the degree component and the add/drop component can be installed in separate bays and, therefore, they lack coordination before they are connected and exchanging information.
Regarding claims 10 and 20, Sadasivarao et al. teaches in paragraph [0009] installing one component in a master chassis and the other in a slave chassis, which constitutes a master/slave or leader/follower formation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl15 May 2022



/SHI K LI/Primary Examiner, Art Unit 2637